—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Starkey, J.), imposed May 8, 1992.
Ordered that the sentence is affirmed.
The defendant’s waiver of his right to appeal should not be enforced with respect to the enhanced sentence he received as a consequence of his failure to appear for sentencing following his plea of guilty (see, People v Prescott, 196 AD2d 599). The sentence imposed was not unduly harsh or excessive under the circumstances (see, People v Delgado, 80 NY2d 780; People v Suitte, 90 AD2d 80). Mangano, P. J., Thompson, Lawrence, O’Brien and Joy, JJ., concur.